Citation Nr: 0311110	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
service-connected post-traumatic stress disorder (PTSD), 
prior to December 1, 1991.  

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGs ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Entitlement to service connection for PTSD was established in 
an April 1988 rating decision.  The veteran was assigned an 
evaluation of 10 percent and the effective date of the grant 
of service connection was December 1987.  The veteran 
expressed disagreement with the 10 percent rating assigned at 
that time in a statement received in May 1988.  In another 
May 1988 statement, the veteran expressed disagreement with 
the effective date of the award of service connection.  He 
stated that he should have received an effective date of 
October 1987 rather than December 1987.  The veteran also 
claimed entitlement to service connctection for a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 for the 
period of hospitalization from October to December 1987.  The 
veteran was afforded a statement of the case with respect to 
the issue of entitlement to an evaluation in excess of 10 
percent for PTSD in June 1988.  

In its June 1988 rating decision, the RO confirmed and 
continued the December 1987 effective date and denied 
entitlement to a temporary total rating under the provision 
of 38 C.F.R. § 4.29.  In July 1988, the veteran expressed his 
disagreement with the June 1988 decision.  The veteran filed 
VA Form 9 in October 1988 that reflected his intent to pursue 
both issues on appeal.  

This case returns to the Board following completion of 
development made pursuant to its January 2000 decision.  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's PTSD was manifested by no more than severe 
social and industrial impairment prior to December 1, 1991; 
the veteran had demonstrated difficulty retaining employment, 
had difficulty communicating with his family or friends, and 
d feelings of guilt, flashbacks, nightmares, nervousness, 
rage, and anxiety related to his wartime experiences.  

3.  The veteran, with treatment, is currently demonstrating a 
Global Assessment Functioning (GAF) score of 55 to 60; he has 
occupational and social impairment with deficiencies in most 
areas due to PTSD.  


CONCLUSIONS OF LAW


1.  The schedular criteria for the assignment of a rating of 
70 percent for PTSD prior to December 1, 1991, have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.132, and Diagnostic Code 9411, as 
in effect prior to November 7, 1996.

2.  The schedular criteria for the assignment of a rating of 
70 percent for PTSD since December 1, 1991, have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.132, and Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in the rating 
decisions dated from May 1989, statements of the case dated 
in January 1993 and December 1998, a November 2002 
supplemental statement of the case, and a Board remand dated 
in January 2000.  He was specifically told that there was no 
evidence showing that had PTSD to sufficient severity as to 
warrant higher ratings over the periods of entitlement at 
issue.  The RO also notified him by letter dated in March 
2001 that he needed to submit new and material evidence in 
support of his claim, such as statements from doctors who 
treated him during or shortly after service.  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in March 2001, the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records.  Although this letter inadvertently 
pertained to how to establish a claim for service connection, 
the veteran has been duly advised how to establish a higher 
rating for his service-connected PTSD in statements of the 
case contained in the current record.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available medical records.  In particular, its is 
noted that the RO also obtained the veteran's VA medical 
records from the Daytona Beach and Gainsville, Tampa and Bay 
Pines, Florida VA medical facilities.  In addition, the RO 
also obtained the veteran's SSA disability records.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Procedural History

Entitlement to service connection for PTSD was established in 
an April 1988 rating decision.  The veteran was assigned an 
evaluation of 10 percent and the effective date of the grant 
of service connection was December 1987.  As noted above, the 
veteran expressed disagreement with the initial rating, the 
effective date of the grant of service connection and the 
current disability evaluation.  Furthermore, in a May 1988 
statement the veteran has previously argued that he is 
entitled to a temporary total rating under the provisions of 
38 C.F.R. 4.29 for hospitalization for PTSD from October 15, 
to December 17, 1987.  

By a May 1989 decision, the RO Hearing Officer increased the 
disability rating from a 10 percent to a 30 percent rating 
effective December 1987.  In a February 1992 rating decision, 
the veteran was afforded a temporary total rating for a 
period of hospitalization from October 3, 1991 to December 1, 
1991 when an evaluation of 30 percent was resumed.  

In a January 2000 decision, the Board denied an effective 
date earlier than December 30, 1987, for the award of service 
connection for PTSD, finding that there was no legal basis 
for an early award, inasmuch as the claim for service 
connection for PTSD was filed in December 30, 1987.  
Consequently, in the veteran's case, there are two periods of 
entitlement that will be addressed in this decision.  Those 
include entitlement to a rating for PTSD in excess of 30 
percent prior to December 1, 1991, and entitlement to an 
increased rating for PTSD, currently evaluated as 50 percent 
disabling.  

Pertinent Law and Regulations

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

The veteran appealed the initial assignment of a 10 
evaluation for PTSD.  The veteran's case differs from 
circumstances found in Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The Board 
observes that the Court, in Fenderson, did not specify a 
formulation of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issue in a new statement of the case.  

Where he has filed a notice of disagreement as to an RO 
decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  AB 
v. Brown, 6 Vet.App. 35, 38 (1993).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
In Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  In the instant case, for 
the reasons and bases set forth below, the preponderance of 
the evidence does not identify either version of the criteria 
for rating mental disorders as being more favorable, as both 
support the continuance of a 30 percent rating.  

The Board notes that in addition that the VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000) addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should: 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id. 

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 7, 1996, a 30 percent 
evaluation is assigned for definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Code 9411 (1996).  

The evaluation of 30 percent was discussed by the United 
States Court of Veteran's Appeals (Court) in Hood v. Brown, 4 
Vet. App. 301 (1993).  The Court stated that the term 
"definite" used in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character.  In response, the VA Office of the General 
Counsel, in a precedent opinion, dated November 9, 1993, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

The rating in effect prior to November 7, 1996 states that a 
50 percent evaluation is assigned when there is considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and when, by reason 
of psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is assigned when the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994); 38 C.F.R. § 4.132, Code 9411 (1996).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher evaluation of 70 percent 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Fatual Background-Prior to December 1, 1991

The report of October 1987 VA hospital admission shows that 
the veteran had a history of participation in a drug 
treatment program and had applied for the Stress Recovery 
Unit.  He presented complaints of anhedonia, depression.  
There was no evidence of a thought disorder.  The report 
reflects that the veteran was able to find employment after 
many futile attempts.  Although the job paid little, the 
examiner indicated that the veteran was tenacious about his 
work.  Nothing pertaining to the veteran's mental status was 
recorded in this report.  Progress notes from the VA 
Domicilary were reviewed.  A January 1988 progress report 
shows that the veteran was working in grounds maintainance 
and that he reported that he was doing relatively well.  
Another January 1988 progress note shows that the veteran 
reported frequent recollections of his Vietnam experiences.  
He also indicated having some depression.  

A February 1988 statement was received from the veteran's 
counselor from Reality House.  The writer noted that the 
veteran had developed a problem with drugs to mask his PTSD 
symptoms.  As reported once the veteran began to get his 
system clean from drugs, he started having difficulty with 
flashbacks, depression and withdrawal.  He also had 
difficulty dealing with day-to-day activities.  He had 
trouble communicating with his family.  He was unable to have 
fun and preferred to be alone.  

The veteran's brother submitted statements in February and 
April 1988, writing that the veteran was significantly 
changed after he returned from the Vietnam.  He was 
disillusioned and lost his relationships, pride and values.  
In particular, the veteran's brother noted that the veteran 
developed a problem with drugs that he apparently took to 
treat his symptoms of anger, fear and guilt.  Another 
statement was received from an acquaintance who reported 
knowing the veteran from grade school.  This writer indicated 
that he noticed a change in the veteran after he returned 
from Vietnam.  

A September 1988 statement was received from the veteran's 
Vet Center clinical coordinator who stated that the veteran 
was first seen in June 1988 for the purpose of addressing his 
chemical addiction and PTSD.  The symptoms noted at that 
time, included , feelings of isolation, alienation, rage, 
dissociation from feelings, intrusive thoughts, nightmares, 
irregular sleep patterns, depression, and survival guilt.  

An October 1988 progress note shows that the veteran reported 
that he was not sleeping well and expressed the opinion that 
although he had a job, he was "just barely making it."  He 
was noted to work as a grounds keeper for a local hotel.  He 
reported that he had had a confrontation with coworkers 
recently.  The clinical impression was PTSD, moderately 
severe.  A November 1988 VA progress note shows that the 
veteran reported having feelings of guilt, nightmares about 
the deaths of a mother and child who were found after 
shooting into enemy tunnels.  

The veteran provided testimony at a January 1989.  At that 
time, the veteran testified that after he returned from 
Vietnam, he felt alienate and articulated fear about 
addressing his feelings about his wartime experiences.  He 
stated that he felt helpless and hopeless and had fears of 
suicide.  The veteran also testified that he had been 
employed for a year in a stress-free job, where he performed 
the duties of ground maintenance worker.  He reported that he 
spent most of his day working by himself, but stated that 
generally, he was able to get along with people "pretty 
well".  He reported that his anger interfered with his 
ability to relate to people however.  He articulated a fear 
of hurting others.  The veteran related that he had no social 
life and stated that for the most part his interactions were 
at group meetings.  He also reported having problems with 
sleeping, nightmares and nervousness.  With respect to work 
history, the veteran reported that he worked in construction; 
he commented that he liked this type of work because it was 
readily available.  As a consequence, if he blew up on the 
job, failed to show up for work, quit or got fired, he could 
find another position without much trouble.  The veteran 
reported that because of anger, he had conflicts with his 
coworkers and superiors, stating that one day he actually had 
a fistfight.  

The veteran underwent a special psychiatric examination in 
March 1990.  At that time, he was noted to have a history of 
drug and alcohol abuse when he was first discharged from the 
service.  He lived his life from day to day and had legal 
problems associated with his substance abuse.  The examiner 
noted that three years prior to examination the veteran 
decided to participate in drug and alcohol rehabilitation.  
At that time, he came to the realization that he was having 
difficulty with PTSD.  He was later transferred to the Bay 
Pines, Florida, VA hospital where he finished the program.  
The veteran thereafter transferred out to a domiciliary where 
he lived for 4 months.  After saving his money, he found 
himself an apartment.  At the time of examination, the 
veteran was noted to be the custodian of a ranch owned by a 
colonel.  The veteran was noted to have occasional problems 
with intrusive recollections, inability to be around people, 
occasional nightmares and flashbacks.  The veteran was noted 
to have regular counseling at the Veteran Center in St. 
Petersburg.  Mental status evaluation showed that he veteran 
related well, and his speech was clear and coherent.  The 
veteran was noted to have a constrained affect, but, 
exhibited no signs of psychosis.  The veteran was fully 
oriented and demonstrated no clinically detectible signs of 
cognitive deficits.  His judgment and insight were fair.  

Analysis of Issue 1

The Board finds that the veteran, after a period of 
hospitalization and during a period of domiciliary care in 
1988, was able to obtain and maintain employment as a grounds 
keeper.  Although he testified about altercations in previous 
jobs as a construction worker, there is no indication from 
the record that this type of behavior continued after the 
veteran began therapeutic treatment for his chemical abuse 
and PTSD, except the report of an October 1988 progress note 
makes reference to a "blow up" at work.  However, it is 
significant that the veteran reported working in a job that 
does not require him to interact with others.  This could 
explain the absence of conflict in more recent history.  

In view of the psychiatric history, the currently clinical 
disability picture and eyewitness accounts of the veteran's 
psychiatric condition, the Board finds that the preponderance 
of the evidence demonstrates psychiatric disability that more 
nearly approximates the higher evolution of 70 percent.  In 
other words the veteran is found to have demonstrated severe 
social and industrial impairment due to PTSD prior to 
December 1, 1991.  The evidence shows that he had difficulty 
retaining employment after making many futile attempts to 
find such employment.  The evidence also demonstrates that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
In 1988, it was reported that he had difficulty communicating 
with his family and evidence from his brother and a friend 
lend additional support to this fact.  Finally, the medical 
records from this time period are replete with notations 
showing the veteran had feelings of guilt, flashbacks, 
nightmares, nervousness, rage, and anxiety related to his 
wartime experiences demonstrating severe and persistent 
psychoneurotic symptoms.  In view of the foregoing the 
preponderance of the evidence favors an evaluation of no more 
than 70 percent prior to December 1, 1991.  


Factual Background-Since December 1991.

The Board notes that the veteran was hospitalized for PTSD at 
a VA hospital from October 3, 1991 to November 27, 1991.  He 
was assigned a temporary total rating for hospitalization 
through December 1, 1991.  Thereafter, he was assigned a 
disability rating of 50 percent.  

A statement was received from L. V. Yason, M.D. in February 
1993 who reported that the veteran had been treated since 
January 1992 for PTSD.  At that time it was noted that that 
the veteran's psychiatric condition caused severe mental 
impairment to the point that he would be unable to hold a 
job.  

A March 1993 statement from the veteran's sister is to the 
effect that the veteran was angry, unable to cope with minor 
confrontations, isolative and alienated.  She states that the 
veteran had tried all of the recommended programs but had 
steadily grown worse.  

The veteran provided testimony at an RO hearing in March 
1993.  At that time, he provided testimony to the effect that 
the isolated himself on a ranch where he was hired as 
caretaker.  He stated that he had lived there for 2 years.  
He endorsed panic attacks generally when he was around other 
people and indicated other PTSD symptoms, including anger, 
startle response, and intrusive thoughts.  

The veteran underwent a VA examination in March 1993.  At 
that time, the veteran reported that he lived out in the 
country and that he was totally isolated and alienated.  He 
stated that he had poor or no interpersonal relationships.  
He reported that he was angry and was not able to work with 
other people.  He stated that he startled easily, had 
intrusive thoughts, was depressed, had suicidal ideation, and 
indicated that he had resumed drinking alcohol.  He reported 
that he was working on a ranch where he tended the place, 
answered the phone, fed the dog and performed other small 
chores around the house.  He felt he was not capable of 
working around other people.  The veteran was noted to be 
tearful during the course of mental status evaluation.  The 
examiner noted that since the veteran's last evaluation in 
1990, his condition had significantly deteriorated, requiring 
hospitalization in 1991.  He was noted to be isolative and 
totally alienated.  

The veteran underwent VA examination in July 1994.  At that 
time, he reported that he was he had a work history in 
construction and that four the previous 4 years, he had 
worked on a ranch.  With respect to the latter employment, he 
stated that this position was advantageous because he was 
isolated and did not have to relate to other employees.  
However, the veteran stated that he had been unemployed for 
about 6 months.  He reported that he had a relapse a year ago 
when he began to abuse alcohol and drugs again.  He stated 
that he had not had flashbacks for about a year, but 
continued to have nightmares and sleep disturbance, 
hypervigilance, a startle response and anxiety.  He stated 
that he had not been able to have any close relationships for 
over 10 years.  Mental status evaluation showed no 
disturbance of orientation, speech or cognitive thinking.  
The veteran was observed to have a constricted affect and a 
dysphoric mood.  

The veteran was hospitalized in January 1996 at a VA facility 
after losing his job.  He reported having problems with 
substance abuse, anhedonia, decreased energy, questionable 
weight loss, decreased attention and concentration and sleep 
disturbance.  He also reported having feelings of 
worthlessness, hopelessness, helplessness and guilt.  The 
examiner noted that the veteran had an exacerbation of 
symptoms due to loss of his job.  The examiner also noted 
that the veteran reported that he had been using drugs before 
his admission and the examiner discovered that the veteran 
was having legal problems associate with violation of parole.  
The veteran was discharged irregularly to Orlando County 
Authorities.  The examiner felt that the veteran was stable 
and not depressed.  The veteran was felt to be antisocial and 
was hospitalized due to the warrant rather than for 
psychiatric problems or stressors.  A GAF score of 60 was 
recorded.  

Reports of treatment have been received from Serenity House 
of Volusia, dated from December 1996.  The veteran's 
admission was for addiction to opiates.  His mental status on 
admission was consistent with significant depression in both 
affect and mood.  He expressed feelings of despair, isolation 
and avoidance.  The recorded diagnoses were major depression, 
recurrent episode, PTSD, late onset and opiate dependence, 
continuous.  The GAF score at the time of admission was 35.  
The best level of function in a 12-month period had been 55.  
The discharge summary dated in May 1997 shows that the 
veteran, while on partial hospitalization program received 
intensive group and individual psychotherapy.  Methadone 
treatment of 30-mgs a day was to be administered due to the 
history of frequent relapses.  

The reports of VA outpatient treatment, dated from December 
1997 to June 1998 show continued treatment for polysubstance 
abuse and PTSD.  These records show that the veteran had one 
relapse.  However, a final note in June 1998 shows that the 
veteran had returned to work.  

The veteran underwent VA examination in January 1998.  At 
that time, he reported that he had intrusive, distressing 
recollections of his time in Vietnam.  He described recurrent 
distressing dreams, avoid activities and situations that 
aroused recollections of his time in Vietnam, markedly 
diminished interest in significant activities since his time 
in Vietnam, difficulty with sleeping at night, irritability, 
and multiple outbursts of anger.  As a result, he reported 
that he stayed away from people.  In addition, he reported 
that he was constantly hypervigilant and had an exaggerated 
startle response.  In the examiner's opinion, the veteran was 
"significantly" socially and occupationally impaired due to 
his symptoms.  The veteran stated that he tried many jobs 
over the years, but had proved unable to work with others.  
Mental status evaluations did not show impairment of thought 
processes, suicidal or homicidal ideation, disruption of 
orientation, problems with recall or abnormal speech.  The 
veteran was noted to have a restricted affect and the veteran 
reported that he had difficulty fall and staying asleep.  He 
denied having panic attacks.  The score on Axis V was 55.  
The examiner opined that the veteran demonstrated moderate 
difficulty with social and occupational functioning due to 
PTSD symptoms.  He was considered to be stable.   

Reports of VA outpatient treatment dated in March 1999 show 
that the veteran was offered a job as a manager at a low-
income high rise.  He experienced increased anxiety related 
to this change and was given Valium.  In July of that year, 
it was noted that the veteran changed jobs due to stress.  
Records from December 1999 show that the veteran had GAF 
scores ranging from 55 to 60.  

The veteran underwent a VA examination in October 2002.  At 
that time, he reported that he lived in a room attached to a 
trailer, rent-free as "kind of security person for an old 
lady."  He reported that he attended Bible studies weekly 
and indicated that his closest friends were 100 percent 
service connected.  The veteran reported that between 1990 
and 2000, he managed a ranch near Tampa.  In 1994, he began 
using drugs again, and in 1995, he was in prison.  Then, in 
2000, he quit his job.  He reported that he had contact with 
his mother, but not his sister due to an outburst at the 
family reunion 2 years previously.  

On mental status evaluation, the examiner noted that the 
veteran was drowsy, had slightly slurred speech, a blunted 
affect; however, these symptoms were thought to be associated 
with the daily Methadone treatment.  The effects were said to 
wear off during the course of the day; and the examiner 
opined that the veteran could work later in the day.  The 
veteran was coherent, logical, relevant and demonstrated no 
evidence of disruption of speech tone or production, 
orientation, insight or judgment.  In addition, there was no 
indication of loss of impulse control, or of anger or 
irritability.  The GAF score was 60.  

Analysis of Issue 2

The Board notes that while Dr. Yason in a February 1993 
statement reported that the veteran was incapable of 
maintaining employment, the evidence of record shows that the 
veteran was employed at that time.  The veteran testified in 
March 1993 that he was socially isolated.  Under normal 
conditions, social isolation would be a reason to grant a 100 
percent under 4.132, and Johnson, supra.  However, he 
indicated that he had a good relationship with his sister at 
that time.  Treatment reports compiled subsequently show that 
the veteran reported that he interacted with friends.  

The record shows that the veteran suffered exacerbations of 
his psychiatric symptoms 1991, 1993 and 1996.  These 
increased symptoms appeared to have been associated with 
resumption of substance abuse.  The veteran in 1998, after 
his treatment at Serenity House, commenced daily Methadone 
treatment and was more closely monitored.  The increased 
therapeutic involvement seemed to help him obtain some degree 
of stability.  GAF scores recorded since that time ranged 
from 55 to 60; thus indicating no more than moderate 
impairment according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  The numeric designation 
of 51 to 60 is equivalent to moderate symptoms (e.g., a flat 
affect, circumstantial speech, occasional panic attacks or 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The evidence demonstrates that the veteran continues to have 
trouble establishing and maintaining effective relationships.  
While he has managed to remain more or less employed during 
this time period, it is clear that his employment is sporadic 
and inconsistent.  The evidence also demonstrates that he has 
lost contact with a sister due to an outburst, and has 
frequently changed jobs as a result of his inability to 
handle stress.  In 1998, the evidence demonstrated that he 
had a markedly diminished interest in activities since 
returning from Vietnam and still had trouble sleeping, 
experienced irritability, and multiple outbursts of anger.  
This evidence is suggestive of deficiencies in areas such as 
work, family relations, judgment, thinking, or mood due to 
his symptoms.  While his current GAF score demonstrates 
moderate disability according to the DSM-IV as it has been 
between 55 and 60 for a number of years, the Board finds that 
this one indicator is not determinative of percentage of 
disability in light of the other criteria listed in the 
rating code formula for post-traumatic stress disorder.  

In view of the foregoing, the Board findings that with 
treatment, the veteran's service-connected PTSD is shown to 
more nearly approximate the criteria of no more than a 70 
percent.  In view of the foregoing, the preponderance of the 
evidence is against a rating in excess of 70 percent.  

Extraschedular Considerations

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization and his outpatient 
treatment is not shown to unduly disrupt his daily 
activities.  The veteran has reported that his PTSD is 
productive of recurrent thoughts of his traumatic 
experiences, poor sleep and flashbacks.  However, the 
clinical evidence does not show that the veteran's disability 
is productive of marked interference with his ability to 
work.  The veteran is advised that the schedular evaluations 
of contemplate the level of impairment revealed by the 
available clinical records over the periods in question.  In 
view of the foregoing, there is no basis for considering a 
higher rating on extraschedular grounds.  


ORDER

1.  An initial rating of no more than 70 percent is warranted 
for service-connected post-traumatic stress disorder (PTSD), 
prior to December 1, 1991 subject to controlling regulations 
applicable to the payment of monetary awards.  

2.  The criteria for a 70 percent rating for service-
connected PTSD since December 1, 1991, have been met.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

